Citation Nr: 0103272	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a back disability 
including postoperative lumbar intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970 and February 1975 to February 1978.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that determination, the RO denied service 
connection for a back disorder and an acquired psychiatric 
disability including PTSD.  

The May 1993 rating action has been the subject of a timely 
filed notice of disagreement (NOD) dated in February 1994.  
The issues now on appeal were raised for the first time in a 
May 1992 Board hearing concerning an appeal for service 
connection for a skin disorder.  Instead of referring the 
issues back to the RO for initial consideration, the Board 
remanded them as though that had been properly appealed.  
Following the May 1993 rating action, the RO issued as 
Supplemental Statement of the Case (SSOC) in May 1993 which 
addressed the issues now on appeal.  The RO, thereafter, 
concluded that the SSOC was not the subject of a timely 
appeal because the veteran did not file a statement on appeal 
within 60 days of its issuance.  However, a NOD was received 
within 1 year of the May 1993 rating action, and, as such, 
the Board has concluded that these issues were timely 
appealed.  

In August 2000, the veteran had a personal hearing at Central 
Office in Washington, D.C., before the undersigned Board 
member.  The hearing transcript is of record.  

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, will be addressed in the Remand 
section of this decision.  
FINDINGS OF FACT

1.  The veteran was treated for a pulled back muscle in 
service in May 1976.  

2.  In November 1978, nine months after separation from 
service, the veteran was diagnosed as having a herniated disc 
of the lumbar spine and underwent a laminotomy and excision.  

3.  It is at least as likely as not that the veteran's 
current low back disorder developed during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
a low back disorder currently manifested as postoperative 
lumbar intervertebral disc syndrome, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The report of a June 1974 entrance examination is negative 
for complaints, findings, or diagnoses pertaining to a back 
disorder.  In May 1976, the veteran complained of back pain 
of a three-days duration.  The veteran reported that he 
experienced back pain when taking deep breaths and when he 
hiccuped.  On physical examination, there was muscle spasm of 
the back.  The assessment was "pull muscle".  The veteran 
was treated for the discomfort.  When examined for separation 
in January 1978, there were no clinically documented 
complaints or findings of a low back disorder.  

Private medical records dated in November 1978 show that the 
veteran was hospitalized for a trial of conservative 
treatment for low back and right leg pain.  The veteran was 
found to have an extruded disc of the L5-S1 areas of the 
lumbar spine.  A laminotomy and excision of extruded disc of 
the right L-5, S-1 were performed.  The pre and postoperative 
diagnoses were herniated nucleus pulposus of the right L-5, 
S-1.  

At a VA examination dated in September 1992, the veteran 
reported that he first injured his back in 1970 when he 
jumped off a truck and that he reinjured his back in 1977 
while playing football.  The 1978 low back surgery was noted.  
At the conclusion of an examination of the back, the examiner 
stated that the veteran appeared to have made an excellent 
response to treatment in 1978.  It was noted that the discs 
were fused.  As to the issue of a nexus between the veteran's 
back disability and service, the examiner indicted that there 
was very little in the history obtained from the veteran and 
essentially none in the medical records that could link the 
disk problem to service.  The examiner added that disc 
disorders are chronic degenerative conditions rarely 
associated with specific injury and often triggered by as 
simple an activity as bending over to tie a shoe when the 
degenerative process has proceeded to that extent.  

The record includes an undated statement of the veteran's 
former business colleague received in May 1998 wherein it was 
stated that in May 1978 the veteran could not complete a 
contract to rebuild a porch because of leg pain.  

At the Board hearing in August 2000, the veteran provided 
testimony regarding the onset of his back disability.  He 
described a back injury during each period of service and the 
low back surgery in November 1978.  
In this matter the veteran asserts that he developed a back 
disability as a result of service.  The Board notes that the 
only clinically documented back symptoms prior to the 
November 1978 surgery is reflected by the service medical 
records dated in 1976.  These records do not state that the 
veteran's back was injured, but the diagnosis of a pulled 
muscle suggests an injury.  The Board is impressed by the 
fact that shortly after the service, in November 1978, the 
veteran required surgery for a herniated lumbar disc without 
there being any evidence of post service injury.  The VA 
medical opinion in September 1992 suggesting that a herniated 
lumbar disc was not related to service, also noted the 
possibility that the condition could arise from long standing 
disc degeneration.  If that is true, the May 1976 low back 
symptoms could have been presenting manifestations of the low 
back disorder which required surgery in November 1978.  Based 
on the evidence of record, the Board accords the veteran the 
benefit of doubt and concludes that the veteran's back 
disability including postoperative lumbar intervertebral disc 
syndrome developed during service.  


ORDER

Service connection for a back disability including 
postoperative lumbar intervertebral disc syndrome is granted.  


REMAND


With respect to the claim for service connection for an 
acquired psychiatric disability, including PTSD, the Board 
finds that further development as indicated below is 
required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000)

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As to the claim for service connection for an acquired 
psychiatric disability including PTSD, the veteran maintains 
that he developed this disorder as a result of combat during 
his tour of duty in Vietnam.  

The veteran's DD 214s list his military occupational 
specialties with the U.S. Army during his first period of 
service from March 1968 to September 1970 as an automobile 
mechanic and as cannon crewman during his tour from February 
1975 to February 1978.  The veteran's awards and decorations 
include the Vietnam Campaign Medal with device, the Vietnam 
Service Medal with three stars, the Meritorious Mast, a 
Meritorious Unit Commendation, and the Republic of Vietnam 
Cross of Gallantry with Palm and Frame.  

The basis of the award or conduct of the Meritorious Mast is 
not clear.  At the December 1995 hearing, concerning the 
appeal of another issue, the veteran's representative 
asserted that the veteran was entitled to wear the 
Meritorious Unit Commendation Medal which was given in 
support of services provided to front line units surrounding 
the Marble Mountain Area. 

The veteran lists a number of service stressors regarding his 
tour of duty in Vietnam.  At the August 2000 hearing, the 
veteran testified that he was assigned to the 11th Motor 
Transport of the 1st Marine Division.  He indicated that he 
was a mechanic and that all mechanics were gunners on the 
trucks and that they manned the truck convoy guns and that 
the convoys were frequently under attack.  The veteran stated 
that his base was constantly bombed with mortars and rockets 
and that he was located outside of Da Nang.  

VA outpatient treatment records dated in September 1992 
reflect that a diagnosis for PTSD could not be sustained and 
the psychological studies were required to determine whether 
the veteran had PTSD.  At that time, the veteran was 
diagnosed as having adjustment disorder with depression.  The 
record includes subsequent VA medical opinions dated in 
September 1992, May 1997, and December 1997 that relate PTSD 
to the veteran's war experiences.  A September 1992 VA social 
work service report shows that the veteran reported that 
while in Vietnam he experienced stressors which included 
exposure to sniper fire, witnessing persons being killed, 
having the body parts of a person sitting next him splattered 
all over the veteran's body, witnessing the mutilation of 
enemy corpses by fellow servicemen, and seeing numerous 
corpses.  The social worker assessed that the veteran would 
become very emotional when talking about events that happened 
to him, that he seemed depressed and anxious.  It was noted 
that the veteran had PTSD related to a person getting killed 
and that persons brains being splattered over the veteran.  
During a May 1997 examination, the veteran reported that he 
served in Vietnam in 1970 for 13 months and that he was 
mechanic and a gunner on convoys that he drove all over to 
supply everyone in Vietnam.  The veteran indicated that he 
was not actually involved in combat, but that he witnessed 
men beating an elderly woman to make her talk and saw 
necklaces made of body parts of the Vietcong, and witnessing 
fellow servicemen throw cans at children with the intent of 
hitting them rather than to provide food.  At the conclusion 
of psychological studies including the Minnesota Multiphasic 
Personality Inventory and the Mississippi Scale for Combat 
related PTSD, the examiner concluded that the veteran has 
experienced terrifying life-threatening situations that 
continue to dominate much of his waking and sleeping mental 
activity and that affects his personal and social life.  The 
diagnoses included Axis 1-dysthymic disorder and PTSD.  The 
stressors were identified as the veteran's war experiences.  
A December 1997 examination reflects the same diagnostic 
impression as the May 1997 examination and study.  

In light of the current state of the record, the issue of 
entitlement to service connection for a psychiatric disorder 
including PTSD is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the record all of the veteran's 
military personnel records.  The RO 
should also review the file and prepare a 
summary of all the veteran's claimed 
stressors.  This summary and all 
associated documents should be sent to 
the Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB) Quantico, 
Virginia 22134-0001, the Marine Corps 
Historical Center Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0530, 
and the National Personnel Records 
Center, 9700 Page Avenue, St. Louis, MO 
63132 for corroboration of the veteran's 
alleged stressors in connection with his 
service in Vietnam.  The RO should also 
obtain a copy of the unit history of 11th 
Motor Transport of the 1st Marine 
Division during the veteran's service in 
Vietnam from the Marine Corps.  The RO 
should also obtain from the appropriate 
Marine Corps facility information as to 
basis of the Meritorious Mast and the 
basis of the award of the Meritorious 
Unit Commendation.   

2.  The RO should obtain a copy of 
complete VA hospital clinical records and 
a copy of complete VA outpatient 
treatment records of the veteran's 
treatment at VA Medical Center and 
outpatient clinic located in Wilkes-
Barre, Pennsylvania since 1980 and of the 
VA Medical Center in Lebanon, 
Pennsylvania since 1990.  

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
presence or absence of PTSD, and, if 
present, its relationship to service.  It 
is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  If PTSD is found to be 
present, the examiner should determine 
whether the disability is related to any 
combat with the enemy, if such combat 
with the enemy is verified by the RO.  In 
this regard, the examiner must be 
informed by the RO whether the veteran 
engaged in combat with the enemy in 
service.  If having engaged in combat 
with the enemy while in Vietnam is not 
substantiated by the record, the examiner 
must comment as to whether it is at least 
as likely as not that any PTSD is related 
to one or more verified stressors in 
service.  In this regard, the physician 
must be informed as to whether any in 
service stressors have been verified.  
With respect to any other acquired 
psychiatric disorder found to be present, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that it developed during service, or, 
if it is a psychosis, whether it was 
manifest in the first post service year, 
or whether it was otherwise related to 
service.   

4.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disability to include PTSD.    

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


